IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-30,408-17


                        IN RE DEREK MITCHELL BAILEY, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 94-0857-CR IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that on or about December 5, 2018, and January 9, 2019,

he mailed applications for writs of habeas corpus to the Guadalupe County District Clerk’s Office.

He contends that the district clerk returned his applications without filing them.

       In these circumstances, additional facts are needed. Respondent, the Guadalupe County

District Clerk, shall state whether Relator mailed Article 11.07 applications on or about the above

dates and, if so, whether Respondent filed his applications. This motion for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Her
                                                                        2

response shall be submitted within 30 days of the date of this order.



Filed:         February 27, 2019
Do not publish